Exhibit 10.58 September 20, 2007 The Honorable Gabrielle K. McDonald 2001 Holcombe Boulevard, #3201 Houston, Texas 77030 Dear Judge McDonald: Supplemental Agreement to the Consulting Agreement of November 1, 1999 This Supplemental Agreement refers to the consulting agreement of November 1, 1999 (the "Consulting Agreement"), with the undersigned, FM Services Company (the "Company"), with respect to your performance of consulting services for the Company and its subsidiaries and affiliates. By way of this Supplemental Agreement, the Company would like to extend your Consulting Agreement from January 1, 2008 through December 31, 2008.All other terms and conditions of the Consulting Agreement shall remain unchanged. Please confirm that the foregoing correctly sets forth your understanding with respect to this matter by signing both originals of this Supplemental Agreement and returning one to me. Very truly yours, /s/ Richard C. Adkerson Richard C. Adkerson Chairman of the Board FM Services Company AGREED TO AND ACCEPTED: BY:/s/ Gabrielle K. McDonald The Honorable Gabrielle K. McDonald DATE:October 23, 2007
